PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hamner et al.
Application No. 16/867,796
Filed: 6 May 2020
For: GROUND SPRING FOR CABLE ASSEMBLY

:
:	CORRESPONDENCE VACATING
:	SUA SPONTE WITHDRAWAL
:	OF THE HOLDING OF
:	ABANDONMENT
:


This correspondence vacates the sua sponte withdrawal of the holding of abandonment in the above-identified application, mailed September 10, 2021.

The application is abandoned.

This application became abandoned for failure to timely respond to the Notice of Allowability (Notice), mailed May 19, 2021, which required applicant to submit a reply within the three-month period set in the May 19, 2021 Notice of Allowability.  A Notice of Abandonment was mailed on September 2, 2021.

The May 19, 2021 Notice of Allowability states, in pertinent part:

Applicant has THREE MONTHS FROM THE “MAILING DATE” of this communication to file a reply complying with the requirements noted below. Failure to timely comply will result in ABANDONMENT of this application. THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
5.    CORRECTED DRAWINGS (as “replacement sheets”) must be submitted.

The Notice was not withdrawn. Failure to timely reply to the May 19, 2021 Notice of Allowability resulted in the abandonment of the application.  Even if an applicant believes an Office action/Notice is mailed in error or lacks merit, failure to respond in some written manner by the deadline set in the Office action will result in the application’s abandonment.

Applicant is encouraged to file a petition to revive under the unintentional delay standard of 37 CFR 1.137(a). For applicant’s convenience, a blank copy of Petition For Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a)/ Form PTO/SB/64 is enclosed.


Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Telephone inquiries may be directed to the undersigned at (571) 272-3230.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET                

Enclosures: Petition For Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a); Form PTO/SB/64, Privacy Act Statement